Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 1 of 48




               EXHIBIT
                 ONE
            Superseding Indictment of May
             14, 2014 with Paragraph 133
               Mentioning Sash Spencer
           Insurance Proceeds and Purchase
               of Home in Rhode Island
      Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 2 of 48
            Case 3:13-cr-00226-RNC        Document 53 Filed 05/14/14 Page 1 of 62



                             UNITED STATES DISTRICT COURT
                               DlSTRICT Of CO~TNECTICUT
                                               II-13-l

UNTTED STATES OF AMERICA                                  CRIMTNAL NO. 3:13CR226fRNCJ

                v.                                        VIOLATION:

DANIEL CARPENTER and                                      18 U.S.C. § 1349 (Conspiracy to Commit
w AYNn nURSEY                                             Mail and Wire Fraud)
                                                          18 U.S.C. § 1343 (Wire Fraud)
                                                          l 8 U.S.C. § 1341 (Mail_Fraud)
                                                          18 U .S.C. § l 956(h) (Conspiracy lo
                                                          Commit Money Laundering)
                                                          18 U.S.C. § 1957 {Illegal Monetary
                                                          Transactions)
                                                          18 U.S.C. § 1956 (a)(l )(A)(i)(Money
                                                          Laundering)
                                                          18 U.S.C. § 2 (Aiding and Abetting)

                                 SUPERS.El)ING JN[)lC'l'MENT

       The Grand Jury charges:

                                   GENERAL_ALLEGA'l'IONS

                               Th-~-J)~_f~_11_g.mJ~ and Relevant Entities

       At all times relevant, unless othervvise specified:

       1.       The Subject Entities were a group of related businesses operating principally from

Simgbury~ Connecticut (lhe "Simsbury Office")J and/or Stamford, Connecticut (the- "Stamford

Ofl1cc~>), that were primarily engaged in the business o( among other things, designing~

installing~ rnark.eting, selling, and administering employee welfare benefit plans.

       2.       Defendant DANIEL CARPENTER CCARPENTER") was in control of the

Subject Entities both in effect and, in many cases, tl1rough direct or indirect ownership interests.

CARPENTER maintained his _principal place of business at the Simsbury Office.

       3.       Defendant WAYNE BURSEY             CB UR.SEY'~)     \Vorkcd for and on behalf of the
     Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 3 of 48
         Case 3:13-cr-00226-RNC Document 53 Filed 05/14/14 Page 53 of 62



insurance premiums on Trust-owned policies; rather, it vvas set up spedfically to receive the

death benefit funds,

         132.   As the beneficiary of Sl-13's participation in the Trust, the Sl-13 charity

requested payment of the death benefit funds from tho Trust (the ''Sl-13 charity death claim").

However} on October 2, 2009 th~ Subject .Entities denied the 81-13 charity death claim.
                              1




         133.   Beginning on May 21) 2009, the defendants and others working v.'ith the

defendants transferred the death benefit funds to several different places, hut in no insla11c~ did

they provide any of the death benefit funds to ST-1Ys beneficiaryl the Sl-13 charity. Instead, the

defendants used the death benefit funds to pay for, among other things, various Trust-related

insurance premiums, other insurance premiums: and a home in Rhode Island. The death benefit

funds were passed throl1gh various bank accounts controlled by CARI1ENTER and/or BUH.SE Yl

and others working for or with the defendants.        Some of those bank. accounts arc described

below.

                                  Backgroung_ on Rank Account~

    134.        The defendants and their co-conspirators utilized several different hank accounts

to receive and disburse the death benefit funds. These bank accounts were in the names of the

Trust} the Funding Entities, another welfare benefit trust operated by the Subject Entities ("Trust-

2"t and other business organizations owned and/or controlled by CAR.PENTER and other co-

conspira{ors, including entities referred to herein as Business Organization 1 ("B0-1 ") through

Business Organization 4 (HB0-4'}        Authorized signers on these bank accounts include the

defendants, CARPENTER' s assistant ("'CA-1 "). a relative of CARPENTER ("CR- 1't and

another employee of the Sub.icct Entities ("SEE-1 ''). These bank accounts were held at financial

institutions that are engaged in, and the activities of which affect, interstate and foreign



                                                 53
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 4 of 48




               EXHIBIT
                TWO
                USDOJ Press Release of
               January 3, 2014 Describing
               Original Indictment with no
                Mention of Sash Spencer
                Proceeds or Beach House
         Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 5 of 48




THE UNITED STATES AT'TORNEY'S OFFICE

DIS'I"RIC'T oPCONNECTICU-T
                c7

U.S. Attorney..§.» District of Connecticut» News And Press Releases

                                           Department of Justice

                                            U.S. Attorney's Office

                                            District of Connecticut


FOR IMMEDIATE RELEASE                                                                  Friday, January 3, 2014


   Two Indicted In Stranger- Originated Life Insurance Scheme
Follow @USAO CT

Deirdre M. Daly, United States Attorney for the District of Connecticut, Cheryl Garcia, Acting Special Agent-
in-Charge, U.S. Department of Labor- Office of Inspector General, Susan A Hensley, Regional Director,
U.S. Department of Labor - Employee Benefits Security Administration's Boston Office, and Christy Romero,
Special Inspector General for the Troubled Asset Relief Program (SIGTARP), todayannounced that a federal
grand jury in Hartford has returned a 33-count indictment charging DANIEL CARPENTER, 59, of Simsbury,
and WAYNE BURSEY, 63, of Bloomfield, with wire fraud, mail fraud and conspiracy offenses stemming from
a scheme to defraud insurance companies into issuing insurance policies on the lives of elderly people for
the benefit of the defendants and other investors, also known as a stranger-originated life insurance
scheme. The indictment was returned on December 12, 2013, and unsealed on December 30.

According to the indictment, CARPENTER and BURSEY ran a series of companies, based in Simsbury and
Stamford, that developed an employee welfare benefit plan and trust (the "Trust") whose primary objective
was to secure insurance policies on the lives of elderly individuals that could be held by the defendants and
others as investments, or resold on the life settlement market, which is a third-party market for life insurance
policies. Typically, insurance agents working with, for, or on behalf of the defendants approached individuals
who were over the age of 70 (the "Straw Insureds"). The agents promised to provide the Straw Insureds
with free life insurance for two years, and, at the end of the two years, would attempt to sell the policies on
the life settlement market. In most cases, the agents promised the Straw Insureds that they would receive a
portion of any sale proceeds. In other cases, the Straw Insureds were offered a cash inducement up front to
participate.

The indictment alleges that CARPENTER and BURSEY, working with insurance agents, caused to be
submitted to several insurance providers numerous insurance applications that contained several material
misrepresentations, including falsely denying that third-parties were paying the premiums for the insurance,
falsely denying discussions about the resale of the policies, falsely inflating the net worth and/or income of
the insured, and falsely claiming that the insurance was being purchased for legitimate estate planning-
related needs. All applications were signed by BURSEY, who acted as trustee of the Trust, which was to be
the "owner" of all policies in the Trust. Moreover, the applications purported that the Trust was a bona fide
welfare benefit trust under Internal Revenue Code Section 419(e), wherein employers would be making
          Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 6 of 48

contributions to the Trust in order to fund the life insurance policies for the benefit of certain select
employees.

The indictment further alleges that, in truth, no "employer" or Straw Insured ever paid a premium into the
Trust, and the premiums were funded by loans, which typically came to the Trust from another company
headquartered in Simsbury and controlled by CARPENTER. In many cases, those loans were, in turn,
financed by another third-party financing company based in Stamford. The loan arrangements were
withheld from the insurance providers, who would likely not have issued policies had they known the true
nature of the Trust, and had the insurance applications been filled out truthfully.

CARPENTER and BURSEY are scheduled to be arraigned on January 17 before U.S. Magistrate Judge
Donna F. Martinez in Hartford.

If convicted, CARPENTER and BURSEYface a maximum term of imprisonment of 20 years on each count
of wire fraud and mail fraud.

This case is assigned to U.S. District Judge Robert N. Chatigny in Hartford.

This matter is being investigated by the U.S. Department of Labor- Office of the Inspector General, the U.S.
Department of Labor - Employee Benefits Security Administration's Boston Office, and the Special Inspector
General for the Troubled Asset Relief Program. The case is being prosecuted by Assistant U.S. Attorneys
David E. Novick and Neeraj N. Patel.

PUBLIC AFFAIRS CONTACT:

U.S. ATTORNEY'S OFFICE
Tom Carson
(203) 821-3722
thomas. carson@usdoj~gov


Component(s):
USAO - Connecticut

                                                                                                Updated March 18, 2015
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 7 of 48




                EXHIBIT
                 THREE
                 USDOJ Press Release of
                  May 27, 2014 Stating
                  that the Sash Spencer
                  Proceeds were used to
                 Purchase a Beach House
         Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 8 of 48




THE UNITED STATES ATTORNEY'S OPFlCE

DIS'TRICr'r of>CONNECTICUT
           c/

U.S. Attorney~» District of Connecticut» News And Press Releases

                                           Department of Justice

                                            U.S. Attorney's Office

                                            District of Connecticut


FOR IMMEDIATE RELEASE                                                                 Tuesday, May 27, 2014


      Two Connecticut Men Face Additional Charges Related To
            Stranger-originated Life Insurance Scheme
Follow @USAO CT

Deirdre M. Daly, United States Attorney for the District of Connecticut, Cheryl Garcia, Acting Special Agent-
in-Charge, U.S. Department of Labor - Office of Inspector General, Susan A Hensley, Regional Director,
U.S. Department of Labor - Employee Benefits Security Administration's Boston Office, and Christy Romero,
Special Inspector General for the Troubled Asset Relief Program (SIGTARP), todayannounced that DANIEL
CARPENTER, 60, of Simsbury, and WAYNE BURSEY, 63, of Bloomfield, have been charged in a 57-count
superseding indictment with various conspiracy, fraud and illegal monetary offenses stemming from a
scheme to defraud insurance companies into issuing insurance policies on the lives of elderly people for the
benefit of the defendants and other investors, also known as a stranger-originated life insurance scheme.

In December 2013, CARPENTER and BURSEY were charged ln a 33-count indictment with conspiracy to
commit mail and wire fraud, and multiple wire fraud and mail fraud offenses. The superseding indictment,
which was returned by a grand jury in Hartford on May 14, 2014, adds one count of conspiracy to commit
money laundering, 1O counts of money laundering, and 13 counts of making illegal monetary transactions.

CARPENTER appeared today before U.S. Magistrate Judge Donna F. Martinez in Hartford and entered a
plea of not guilty to the charges. BURSEY's arraignment is not yet scheduled.

According to the superseding indictment, CARPENTER and BURSEY ran a series of companies, based in
Simsbury and Stamford, that developed an employee welfare benefit plan and trust (the "Trust") whose
primary objective was to secure insurance policies on the lives of elderly individuals that could be held by
the defendants and others as investments, or resold on the life settlement market, which is a third-party
market for life insurance policies. Typically, insurance agents working with, for, or on behalf of the
defendants approached individuals who were over the age of 70 (the "Straw Insureds"). The agents
promised to provide the Straw Insureds with free life insurance for two years, and, at the end of the two
years, would attempt to sell the policies on the life settlement market. In most cases, the agents promised
the Straw Insureds that they would receive a portion of any sale proceeds. In other cases, the Straw
Insureds were offered a cash inducement up front to participate.
         Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 9 of 48

The indictment alleges that CARPENTER and BURSEY, working with insurance agents, caused to be
submitted to several insurance providers numerous insurance applications that contained several material
misrepresentations, including falsely denying that third-parties were paying the premiums for the insurance,
falsely denying discussions about the resale of the policies, falsely inflating the net worth and/or income of
the insured, and falsely claiming that the insurance was being purchased for legitimate estate planning-
related needs. All applications were signed by BURSEY, who acted as trustee of the Trust, which was to be
the "owner" of all policies in the Trust. Moreover, the applications purported that the Trust was a bona fide
welfare benefit trust under Internal Revenue Code Section 419( e), wherein employers would be making
contributions to the Trust in order to fund the life insurance policies for the benefit of certain select
employees.

The indictment further alleges that, in truth, no "employer" or Straw Insured ever paid a premium into the
Trust, and the premiums were funded by loans, which typically came to the Trust from another company
headquartered in Simsbury and controlled by CARPENTER. In many cases, those loans were, in turn,
financed by another third-party financing company based in Stamford. The loan arrangements were
withheld from the insurance providers, who would likely not have issued policies had they known the true
nature of the Trust, and had the insurance applications been filled out truthfully.

The indictment further alleges that one Straw Insured died within the first two years of the issuance of the
two insurance policies on his life. Those policies had been issued in late 2006 and early 2007 based on
misrepresentations similar to those described above, specifically that his policies were not being funded by a
third party and were not intended for resale. The two insurance policies had a combined death benefit of
$30 million, which the insurer paid to the Trust in May 2009, in part based upon further misrepresentations
made by CARPENTER, BURSEY and others. According to the indictment, the Trust, directed by
CARPENTER and BURSEY and others, failed to pay the $30 million to the Straw lnsured's beneficiary, and
instead used the funds to pay for various expenses, including other insurance premiums that were related to
the underlying fraud, as well as to purchase a home in Rhode Island.

If convicted, CARPENTER and BURSEYface a maximum term of imprisonment of 20 years on each count
of wire fraud and mail fraud, a maximum term of imprisonment of 20 years of each count of money
laundering and conspiracy to commit money laundering, and a maximum term of imprisonment of 1O years
on each count of making illegal monetary transactions.

This case is assigned to U.S. District Judge Robert N. Chatigny in Hartford.

This matter is being investigated by the U.S. Department of Labor- Office of the Inspector General, the U.S.
Department of Labor- Employee Benefits Security Administration's Boston Office, and the Special Inspector
General for the Troubled Asset Relief Program. The case is being prosecuted by Assistant U.S. Attorneys
David E. Novick and Neeraj N. Patel.

PUBLIC AFFAIRS CONTACT:

U.S. ATTORNEY'S OFFICE
Tom Carson
(203) 821-3722
tho mas.carson@usdoj.gov


Component( s ):
USAO - Connecticut

                                                                                           Updated March 18, 2015
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 10 of 48




                EXHIBIT
                 FOUR
                USDOJ Press Release of
                June 9, 2016 Announcing
                 Verdict of June 6, 2016
        Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 11 of 48




THE UNITED STATES ATTORNEY'S OFFICE

DISTRICT/> CONNECT! CUT

U.S. Attorney.§.» District of Connecticut» News And Press Releases

                                           Department of Justice

                                            U.S. Attorney's Office

                                            District of Connecticut


FOR IMMEDIATE RELEASE                                                                 Thursday, June 9, 2016


 Connecticut Man Found Guilty in Multimillion Dollar Stranger-
              Originated Life Insurance Scheme
Deirdre M. Daly, United States Attorney for the District of Connecticut, Jonathan Mellone, Acting Special
Agent-in-Charge, U.S. Department of Labor - Office of Inspector General, Susan A. Hensley, Regional
Director, U.S. Department of Labor- Employee Benefits Security Administration's Boston Office, and Christy
Romero, Special Inspector General for the Troubled Asset Relief Program (SIGTARP), today announced
that U.S. District Judge Robert N. Chatigny has found DANIEL CARPENTER, 62, formerly of Simsbury,
guilty of 57 counts of conspiracy, mail and wire fraud, money laundering and illegal monetary transaction
offenses stemming from a scheme to defraud insurance companies into issuing insurance policies on the
lives of elderly people for the benefit of the defendant and other investors, also known as a stranger-
originated life insurance scheme.

The verdict follows a five-week long bench trial before Judge Chatigny in Hartford that began on February
16, 2016 and concluded on March 21, 2016. CARPENTER had waived his rig ht to a trial by jury.

According to the evidence at trial, CARPENTER controlled a series of companies, based in Simsbury and
Stamford, that developed the Charter Oak Trust (the "Trust"), an employee welfare benefit plan and trust
whose primary objective was to secure insurance policies on the lives of elderly individuals that could be
held by CARPENTER's companies as investments, or resold on the life settlement market, which is a third-
party market for life insurance policies. Typically, insurance agents working with, for, or on behalf of
CARPENTER and his companies approached elderly individuals (the "Straw Insureds"). The agents
promised to provide the Straw Insureds with free life insurance for two years, and, at the end of the two
years, would attempt to sell the policies on the life settlement market. In most cases, the agents promised
the Straw Insureds that they would receive a portion of any sale proceeds.

The evidence at trial established that CARPENTER, working with insurance agents, caused to be submitted
to several insurance providers numerous insurance applications that contained several material
misrepresentations, including falsely denying that third-parties were paying the premiums for the insurance,
falsely denying discussions about the resale of the policies, falsely inflating the net worth and/or income of
the insured, and falsely claiming that the insurance was being purchased for legitimate estate planning-
related needs. All applications were signed by CARPENTER's brother-in-law, who acted as trustee of the
Charter Oak Trust, which was to be the "owner" of all policies in the trust. Moreover, the applications
purported that the Charter Oak Trust was a bona fide welfare benefit trust under Internal Revenue Code
         Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 12 of 48

Section 419(e), wherein employers would be making contributions to the Charter Oak Trust in order to fund
the life insurance policies for the benefit of certain select employees.

The evidence further established that, in truth, no "employer" or Straw Insured ever paid a premium into the
Charter Oak Trust. Rather, the premiums were funded by loans primarily from another company
headquartered in Simsbury and controlled by CARPENTER. In many cases, those loans were, in turn,
financed by another third-party financing company based in Stamford. The loan arrangements were
withheld from the insurance providers, who would not have issued policies had they known the true nature of
the Charter Oak Trust, and had the insurance applications been filled out truthfully.

Based on the false applications that were submitted to the insurance providers, the Charter Oak Trust
procured 84 insurance policies that had a total aggregate death benefit of more than $459 million on the
lives of 76 different Straw Insureds. In addition, another company controlled by CARPENTER received
more than $12 million in commissions from the insurance providers, who would not have paid the
commissions had they known about the false representations on the insurance applications and the true
nature of the Charter Oak Trust.

Finally, the trial evidence showed that one Straw Insured died within the first two years of the issuance of the
two insurance policies on his life. Those policies had been issued in late 2006 and early 2007 based on
misrepresentations similar to those described above, specifically that his policies were not being funded by a
third party and were not intended for resale. The two insurance policies had a combined death benefit of
$30 million, which the insurer paid to the Charter Oak Trust in May 2009. At CARPENTER's direction, the
Charter Oak Trust failed to pay the $30 million to the Straw lnsured's beneficiary, and instead used the funds
to pay for various expenses, including other insurance premiums that were related to the underlying fraud,
as well as to purchase a home in Rhode Island.

Judge Chatigny has scheduled sentencing for August 26, 2016, at which time CARPENTER faces a
maximum term of imprisonment of 20 years on each count of mail and wire fraud and conspiracy to commit
mail and wire fraud, a maximum term of imprisonment of 20 years on each count of money laundering and
conspiracy to commit money laundering, and a maximum term of imprisonment of 10 years on each count of
making illegal monetary transactions.

CARPENTER is currently serving a 36-month term of imprisonment for a previous mail and wire fraud
conviction in the District of Massachusetts.

This matter is being investigated by the U.S. Department of Labor - Office of the Inspector General, the U.S.
Department of Labor - Employee Benefits Security Administration's Boston Office, and the Special Inspector
General for the Troubled Asset Relief Program. The case is being prosecuted by Assistant U.S. Attorneys
David E. Novick and Neeraj N. Patel.


Component(s):
USAO - Connecticut

                                                                                              Updated June 9, 2016
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 13 of 48




                EXHIBIT
                 FIVE
            USDOJ Press Release of December 3,
                2018 after Sentencing and
               Mentioning the Beach House
        Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 14 of 48




THE UNITED STATES KtTORNEY"S OFFICE

DIS·'T'RIC;<r o✓-->CONNECTICU'"I'
             c/

U.S. Attorney..§.» District of Connecticut» News And Press Releases

                                           Department of Justice

                                             U.S. Attorney's Office

                                            District of Connecticut


FOR IMMEDIATE RELEASE                                                              Monday, December 3, 2018


     Simsbury Man Sentenced to Prison for Multimillion Dollar
           Stranger-Originated Life Insurance Scheme
John H. Durham, United States Attorney for the District of Connecticut, announced that DANIEL
CARPENTER, 64, of Simsbury, was sentenced today by U.S. District Judge Robert N. Chatigny in Hartford
to 30 months of imprisonment, followed by three years of supervised release, for defrauding insurance
companies into issuing insurance policies on the lives of elderly people for the financial benefit of Carpenter
and other investors in the scheme.

On June 9, 2016, Judge Chatigny found Carpenter guilty of 57 counts of conspiracy, mail and wire fraud,
money laundering and illegal monetary transaction offenses stemming from the scheme, also known as a
stranger-originated life insurance scheme. The verdict followed a bench trial that began on February 16,
2016 and concluded on March 21, 2016. Carpenter had waived his rig ht to a trial by jury.

According to the evidence at trial, Carpenter controlled a series of companies, based in Simsbury and
Stamford, that developed the Charter Oak Trust (the "Trust"), an employee welfare benefit plan and trust
whose primary objective was to secure insurance policies on the lives of elderly individuals that could be
held by Carpenter's companies as investments, or resold on the life settlement market, which is a third-party
market for life insurance policies. Typically, insurance agents working with, for, or on behalf of Carpenter
and his companies approached elderly individuals (the "Straw Insureds"). The agents promised to provide
the Straw Insureds with free life insurance for two years, and, at the end of the two years, would attempt to
sell the policies on the life settlement market. In most cases, the agents promised the Straw Insureds that
they would receive a portion of any sale proceeds.

The evidence at trial established that Carpenter, working with insurance agents, caused to be submitted to
several insurance providers numerous insurance applications that contained several material
misrepresentations, including falsely denying that third-parties were paying the premiums for the insurance,
falsely denying discussions about the resale of the policies, falsely inflating the net worth and/or income of
the insured, and falsely claiming that the insurance was being purchased for legitimate estate planning-
related needs. All applications were signed by Carpenter's brother-in-law, who acted as trustee of the
Charter Oak Trust, which was to be the "owner" of all policies in the trust. Moreover, the applications
purported that the Charter Oak Trust was a bona fide welfare benefit trust under Internal Revenue Code
Section 419(e), wherein employers would be making contributions to the Charter Oak Trust in order to fund
the life insurance policies for the benefit of certain select employees.
         Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 15 of 48

The evidence further established that, in truth, no "employer" or Straw Insured ever paid a premium into the
Charter Oak Trust. Rather, the premiums were funded by loans primarily from another company
headquartered in Simsbury and controlled by Carpenter. In many cases, those loans were, in turn, financed
by another third-party financing company based in Stamford. The loan arrangements were withheld from
the insurance providers, who would not have issued policies had they known the true nature of the Charter
Oak Trust, and had the insurance applications been filled out truthfully.

Based on the false applications that were submitted to the insurance providers, the Charter Oak Trust
procured 84 insurance policies that had a total aggregate death benefit of more than $459 million on the
lives of 76 different Straw Insureds. In addition, another company controlled by Carpenter received more
than $12 million in commissions from the insurance providers, who would not have paid the commissions
had they known about the false representations on the insurance applications and the true nature of the
Charter Oak Trust.

Finally, the trial evidence showed that one Straw Insured died within the first two years of the issuance of the
two insurance policies on his life. Those policies had been issued in late 2006 and early 2007 based on
misrepresentations similar to those described above, specifically that his policies were not being funded by a
third party and were not intended for resale. The two insurance policies had a combined death benefit of
$30 million, which the insurer paid to the Charter Oak Trust in May 2009. At Carpenter's direction, the
                                                                     1
Charter Oak Trust failed to pay the $30 million to the Straw lnsured s beneficiary, and instead used the funds
to pay for various expenses, including other insurance premiums that were related to the underlying fraud,
as well as to purchase a home in Rhode Island.

Judge Chatigny will issue a restitution order at a later date.

Carpenter, who is released on bond, was ordered to report to prison on March 4, 2019.

Carpenter was previously convicted in the District of Massachusetts of mail fraud and wire fraud offenses
stemming from an unrelated business scheme. On February 26, 2014, he was sentenced to 36 months of
imprisonment for those offenses.

This matter was investigated by the U.S. Department of Labor - Office of the Inspector General, the U.S.
Department of Labor - Employee Benefits Security Administration's Boston Office, and the Special Inspector
General for the Troubled Asset Relief Program. The case was prosecuted by Assistant U.S. Attorneys David
E. Novick and Neeraj N. Patel.


Topic(s):
Financial Fraud

Component(s):
USAO - Connecticut

                                                                                          Updated December 3, 2018
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 16 of 48




                 EXHIBIT
                   SIX
                Ed W aesche FBI 302 Report
               Mentioning Beach House in 2007
            Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 17 of 48


 Report of Interview                                         U~S. Department of Labor
                                                             Office of Inspector General
                                                             OLRFI

 Page      1      of     7                                                                                             OIG Form 103 (Ol- 8/02)

Investigation on          April 22, 2013                At    New Haven. CT                  File Number           25-703H-0002"LCJ
                                                                                           Date Prepared
B                                                                                                                  04/24/13



       On April 22, 2013, JOSEPH EDWARD WAESCHE, 173 Lake Avenue, Greenwich, CT, date of birth
09/12/58, was interviewed at the offices of the United States Attomey, 157 Church Street, 25 th floor, New
Haven• CT, by Reporting Agent, Investigator Mary Goreham~ DOL-EBSA~ and Assistant United States
Attorney David Novick. Also present for the interview was WAESCHE' s attorney, Jrunes Filan and paralegal
Mary Dyer. After being advised of the identities of the interviewing agents and the nature of the investigation,
WAES CHE voluntarily provided, in substance and in part, the following information:

        The CHARTER OAK TRUST (COT) was set up like traditional non-recourse, premium financing life
insurance plans with the intent for a life settlement for profit after two years. The distinction was made in the
terminology used to describe the COT. Financing was discussed as funding; loan interest was instead an
origination fee and the settlement was merely simulated, with any profits considered a distribution provided at
the termination of participation in the COT. CARPENTER felt the use of different terms made the COT an
~anti-STOLr plan. CARPENTER often called the COT the 'anti-STOLI/ saying the COT was set up to
distinguish itself from traditional STOLls.

        JEFF NOOK, a wholesaler with PHOENIX life insurance company, referred MARVIN CARRIN to
WAESCHE after CARRIN refused to finalize the issuance of an insurance policy with another insurance agent
 NOOK was aware that CARRIN' s policy was going to be financed, but he may not have known that CARRIN
planned to sell the policy for profit. At the time of CARRIN' s PHOENIX policy, there were approved premium
financing plans in effect. WAESCHE does not know if the financing deal that CARRIN arranged prior to
speaking with WAES CHE was an approved financing deal. NOOK likely would not have reviewed the
application for either CARRIN's initial policy with PHOENIX or the application WAESCHE submitted.
Underwriters at PHOENIX would have reviewed the applications, When WAESCHE submitted the application
for CARRIN's policy within the GRIST MILL TRUST (GMT), PHOENIX had already approved the policy
generally. The application just needed to be tesubmitted, as the owner had changed.

        W AESCHE gave NOOK a check for $25,000 or $50,000• as a referral fee for bringing WAESCHE
CARRJN's business. The fee was likely 20% ofthe gross commissions on the issuancerifthe policy. PHOENIX
likely did not know that NOOK received the fee. WAESCHE gave NOOK 1he check at the restaurant at the
MARRIOTT hotel in Newport, Rhode Island. WAESCHE is unsure if the check was a personal check from an
account ofWAESCHE's or from BENISTAR or an entity associated with BENISTAR.

      WAES CHE did not provide a referral fee to any other wholesalers at PHOENIX or any other insurance
companies. The fee to NOOK for the CARRIN referral was the only fee WAESCHE paid to a wholesaler.

        DANIEL CARPENTER decided to put CARRIN~s PHOENIX life insurance policy in the GMT, The
policy involved a loan to pay premiums and interest accrued towards the loan. CARRIN had an active business,
CARRIN COMMUNICATIONS~ and PHOENIX accepted 419 welfare benefit plans. CARPENTER said any
company could adopt a 419 plan.


Thia documvnt co ntalns neither recommendations nor c oncluslons of the Office of lnspsctor General (OIG). It Is the property of the OIG and Is
loan Gd to your agancy; It and lts contents are not to be distributed outside your agency.



                                                                                                                                                  ROJ,..0003.08
           Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 18 of 48


money was coming from the COT. The use of 'trust assets' or ttrust fund' or 'contributions' was done to
prevent the insurance company from thinking the cases involved premium financing. There was no bonafide
insurance need for COT cases. Insureds were not taking the policies for estate plruming, but for profits from the
sale. WA ESCHE did not consider the offer of free insurance or the discussion of profit after two years to be an
inducement for insureds to have a policy taken, as it pertained to questions on insurance applications.
WAESCHE believed an inducement would be cash offered upon the issuance of the policy.

        Ifinsurance companies knew that the COT involved non-recourse premium financing with the intended
possible sale of the policy after two years, the insurance companies would not have issued the policies. If
WAESCHE had completed the PHOENIX Statement of Client Intent form by answering yes to questions about
borrowing of funds for premiums, or discussions regarding the sale of the policy, PHOENIX would have asked
further questions and then declined to issue the policy.

        In the COT, life expe{...1ancy reports were submitted by LANDGAARD and also by CALDWELL LIFE
STRATEGIES (CALDWELL). Though WAESCHE knew life expectancy reports were being done~
WAESCHE himself wasn't ordering them or running them. Life expectancy reports were important to the
success of the COT because CALDWELL had to believe the life expectancy report was more accurate than the
insurance companfs determination on an insured's health. WAESCHE is unsure whether LANDGAARD
actually ran the life expectancy reports, but he submitted the reports to WAESCHE.

        SASH SPENCER was one of the first cases within the COT. SPENCER had two or more policies
totaling $30 million in death benefits. At least one of the policies was through LINCOLN life insurance.
SPENCER passed away within two years of the issuance of the policy and LINCOLN conducted due diligence
before releasing the death benefit to the COT. Eventually the COT did receive $30 million in death benefits.

        After SPENCER's passing, WA ESCHE learned of an amendment to the COT trust document that stated
the COT was entitled to 20% of any death benefit. WAESCHE had not seen or heard of the amendment prior to
SPENCER's death, but he was told by someone that it was in effect before SPENCER,s death, though it was
not released. Though WAESCHE hadn't read the COT 1rust document in full, he would have been aware of
any provision entitling the COT to keep 20% of a death benefit. WAESCHE knew nothing of it until after
SPENCER's passing.

       Once COT received the $30 million death benefit, it was determined the death benefit due to
SPENCER's beneficiaries was to be decreased because of the amendment. HUTCHISON brought this up to
WAESCHE. ROBINSON became involved in the fight over the death benefit. MACTAS was upset and
attended a lunch at the Paradise Grill in Stamford, CT, along with WAESCHE, BURSEY, HUTCHISON,
TRUDEAU and MOLLY CARPENTER. The lunch was simply an attempt to appease MACTAS.

        W AESCHE learned the death benefit still has not been paid to the beneficiaries and he is unsure what
happened to the money. HUTCHISON may have told W AES CHE the money went to pay insurance premiums
and payroll. WAESCHE had conversations with HUTCHlSON and TRUDEAU just generally expressing shock
that the death benefit hasn't been paid out yet. WAESCHE was given reasons for the delay, such as the passing
of the opposing counsel.

       WASCHE learned that CARPENTER was looking at beach houses in Rhode Island sometime possibly
in 2007. WAESCHE picked up a fax in the Stamford office that was sent to ROBINSON from JOHANNA
                                                                                                                                                 1
STONE, a real estate broker in Greenwich, CT. The fax listed a number of beach houses. After SPENCER s
death, WAESCHE learned CARPENTER purchased a beach house in Rhode Island. WAESCHE has never
been to the house, though other BENISTAR employees have. h1 a conversation with CARPENTER,
WAESCHE mentioned he would be near the beach house. CARPENTER told him to stop by, as another
BENISTAR employee would be at the beach house.
This documont eontalns nelttier recommendations nor concluelonu of the Office or Inspector General (OIG). It Is the property of the OJG and Is
loaned to your agency; it and Its content& are not to be dlstrtbuttfd oub>ldo your agency.



                                                                                                                                                     ROI-000313
  Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 19 of 48




                     EXHIBIT
                      SEVEN
                     Judge Scheindlin Order in
 Universitas Education, LLC, individually and on behalf of the Charter
Oak Trust v. TD Bank, N.A., 2015 WL 9304551 (S.D.N.Y. Dec. 21, 2015)
           Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 20 of 48
Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2015)




                                                   2015 WL 9304551
                                     Only the Westlaw citation is currently available.
                                      United States District Court, S.D. New York.

                                  UNIVERSITAS EDUCATION, LLC, Plaintiff,
                                                               v.
                                            T.D. BANK, N.A., Defendant.

                                                        15-cv-5643 (SAS)
                                                                    I
                                                       Signed 12/21/2015

Attorneys and Law Firms

Annie E. Causey, Esq., Napoli Shkolnik PLLC, 1301 Avenue of The Americas, New York, NY 10019, (212) 397-1000, Marie
E. Napoli, Esq., Napoli Law, PLLC, 1301 Avenue of The Americas, New York, NY 10019, (212) 397-1000, Paul J. Napoli,
Esq., Napoli Bern Ripka & Associates, 350 Fifth Avenue, New York, NY 10118, (212) 267-3700, for Plaintiff.

Jeffrey J. Chapman, Esq., Aaron F. Jaroff, Esq., McGuire Woods LLP, 1345 Avenue of the Americas, 7th Floor, New York,
NY 10105, (212) 548-7060, for Defendant.



MEMORANDUM OPINION AND ORDER

SHIRA A. SCHEINDLIN U.S.D.J.

 *1 Plaintiff Universitas Education, LLC ("Universitas") brings this diversity action against defendant T.D. Bank alleging the
aiding and abetting of conversion and related claims stemming from the alleged misappropriation of certain assets by a non-
party actor, using T.D. Bank as its financial institution. Defendant moves to dismiss, arguing that plaintiffs claims are time-
barred. For the following reasons, defendant's motion is GRANTED.



I. BACKGROUND 1
On May 15, 2009, the Lincoln National Life Insurance Company issued two checks to the Charter Oak Trust totaling
$30,677,276.85, representing the life insurance proceeds for two life insurance policies issued on the life of Mr. Sash Spencer. 2
Mr. Spencer, now deceased, named Universitas as the sole beneficiary of the Charter Oak Trust. 3 Nova Group, Inc. served as
the trustee. 4

Contemporaneous with the Charter Oak Trust's receipt of the life insurance proceeds, Nova Group sought to open a new bank
account for the Trust. 5 It applied for this account with at least three major banking institutions, and was declined by at least
Bank of America due to Nova Group's failure to satisfy certain due diligence protocols. 6 T.D. Bank accepted Nova Group's
application, and opened an account for Charter Oak Trust on May 12, 2009. 7

On May 20 and May 21, 2009, T.D. Bank accepted applications for and opened business checking accounts for Nova Group and
several related entities. 8 From May 21, 2009 to October 27, 2009, Nova Group transferred Charter Oak Trust proceeds to and




  WESTLAW @ 2020 Thornson l={euters. !\Jo c!airn to oriqinal U.S. Covernment Works.
           Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 21 of 48
Universitas Education~ LLC v. Bank, Not Reported in Fed. Supp. (2015)



between its business checking accounts, and directly withdrew $19.8 million from the Charter Oak Trust account. 9 Universitas
was aware that Nova Group did not intend to remit the Charter Oak Trust's proceeds to it by October 2009. 10


Plaintiff filed a demand for arbitration against the Nova Group on June 17, 2010. 11 The arbitrator awarded plaintiff damages
in the amount of $26,558,308.26 plus interest on January 24, 2011. 12 The award was confirmed on June 5, 2012. 13 In the
meantime, T.D. Bank closed all accounts associated with Nova Group, which has yet to pay any of the arbitration award to
plaintiff. 14 On July 17, 2015, plaintiff brought this action against T.D. Bank accusing it of aiding and abetting in this conversion,
and bringing several related claims.


II. LEGAL STANDARD
 *2 In deciding a motion to dismiss pursuant to Rule l 2(b)(6), the court must "accept[ ] all factual allegations in the complaint
as true and draw[] all reasonable inferences in the plaintiffs favor." 15 The court evaluates the sufficiency of the complaint under
the "two-prnnged approach" set forth by the Supreme Court in Ashcroft v. Jqbal. 16 Under the first prong, a court may "begin
by identifying pleadings that, because they are no more than conclusions, are not entitled to the assumption of truth." 17 For
example, "[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice." 18
Under the second prong of Iqbal, "[w]hen there are well-pleaded factual allegations, a court should assume their veracity and
then determine whether they plausibly give rise to an entitlement for relief." 19 A claim is plausible "when the plaintiff pleads
factual content that allows the com1 to draw the reasonable inference that the defendant is liable for the misconduct alleged."20
Plausibility requires "more than a sheer possibility that a defendant has acted unlawfully." 21

When deciding a 12(b)(6) motion to dismiss, "a district court may consider the facts alleged in the complaint, documents
attached to the complaint as exhibits, and documents incorporated by reference in the complaint."22 " '[I]t is 'axiomatic that the
Complaint cannot be amended by briefs in opposition to a motion to dismiss.' " 23


III. DISCUSSION
When sitting in diversity, a federal court applies New York1s statutes of limitations to state law claims. 24 Under New York
law, causes of action accrue at the time and in the place of the injury. 25 Applying these principles to the instant case, each of
plaintiffs causes of action is time-barred, and must be dismissed.


  A. Aiding and Abetting Conversion Claim
Allegations for conversion, and aiding and abetting of conversion, are subject to a three-year statute of limitations. 26 A
conversion occurs when one exercises unauthorized dominion over the property of another to the exclusion of the rights of the
lawful owner. 27 Here, the alleged conversion took place no later than October 2009, when Nova Group formally refused to remit
the proceeds of the Charter Oak Trust to plaintiff. 28 Thus, plaintiffs conversion claim was time-barred as of October 2012.


  B. Fraud Claims
Claims for fraud and the aiding and abetting of fraud are normally governed by New York1s six-year statute of limitations. 29
However, a "[c]ourt will not apply the six-year statute oflimitations if the claim of fraud is merely incidental to another claim
with a shorter limitations period." 30 To determine whether a fraud claim is "merely incidental" to other claims in an action,
courts examine the "gravamen," or basic essence, of a plaintiffs claims. 31 In order to not be "merely incidental," a fraud claim




 V\!ElSTtAVV © 2020 Thornson !~euters. No clairn to original U .S, Governrnent Works.                                               2
           Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 22 of 48
Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2015)



must be distinct from a plaintiffs other claims -    it must be a claim in its own right, and not merely recast the same facts as
other claims in order to obtain the benefit of the longer limitations period. 32

*3 The gravamen of plaintiffs fraud claims are that Nova Group converted Charter Oak Trust funds meant for Universitas,
and that defendant- by opening accounts and approving transfers between them - aided and abetted in that conversion. The
facts underlying the fraud and conversion claims are the same. The injuries are the same. The relief sought is identical. Both the
fraud and the aiding and abetting fraud claims are identical, for all intents and purposes, to the aiding and abetting conversion
claim, and are merely incidental thereto. "Time barred claims cannot be revitalized by tricks of pleading"; 33 the six-year statute
of limitations does not apply to plaintiffs claim of aiding and abetting fraud. Plaintiffs claims for fraud and aiding and abetting
fraud are subject to the three-year statute of limitations governing plaintiffs conversion claim, and are time-barred.


  C. Fiduciary Duty Claims
New York does not prescribe a statute of limitations for claims based on the breach of a fiduciary duty, and instead determines
the applicable limitations period based on the substantive remedy sought. 34 Where a plaintiff seeks only money damages - as
is the case here- a three-year statute oflimitations applies. 35 For the same reasons described above, plaintiff's claims accrued
in October 2009, and were time-baned as of October 2012.


  D. Unjust Enrichment Claim
Claims for unjust enrichment are generally governed by a six-year statute of limitations. 36 However, as with claims for fraud
and breach of a fiduciary duty, if an unjust enrichment claim is merely incidental to a claim governed by a shorter statute
of limitations, "the Court will not allow a plaintiff to avail himself of a longer limitations period." 37 Here, plaintiffs unjust
enrichment claim recites the same facts and circumstances as its conversion claim, and is just as incidental to the conversion
claim as the fraud claims. The three-year statute of limitations therefore applies, and plaintiffs claim was time-baned as of
October 2012.


  E. Negligence Claims
New York applies a three-year statute of limitations to all negligence claims, including claims for negligent hiring and negligent
supervision. 38 As with conversion claims, the limitations period begins to run at the time and place of injury, "even though the
injured party may be ignorant of the existence of the wrong or injury." 39 The injury alleged in support of the negligence claims
is the same injury as alleged for the conversion claim and claims incidental to the conversion. Plaintiffs negligence claims were
therefore time-barred as of October 2012.


   F. Racketeer Influenced and Corrupt Organizations Act ("RICO") Claim
Civil RICO claims are subject to a four-year statute of limitations. 40 The four-year limitations period begins to run "upon the
discovery of the injury alone." 41 As with all of plaintiffs claims, the only injury alleged in plaintift1s civil RICO claim is the
conversion of the Charter Oak Trust funds, of which plaintiff had actual notice in October 2009 when Nova Group formally
denied plaintiffs claim to the trust funds. Plaintiffs civil RICO claim was therefore time-barred as of October 2013.


IV. CONCLUSION
 *4 For the foregoing reasons, defendant's motion is GRANTED. The Clerk of the Court is directed to close this motion (Dkt.
No. 12) and this case.

SO ORDERED.



  WESTLAW       @   2020 Thomson 1;;euters. No claim to original U.S. (3overnment Wmks.
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 23 of 48




                 EXHIBIT
                  EIGHT
          Sharon Siebert Affidavit of March 24, 2011
            With No Mention of Daniel Carpenter
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 24 of 48
Case 1:11-cv-01590-LTS-HBP Document 12 Filed 03/25/11 Page 1 of 4




      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      ---------------------------------------------------------------X
      UNIVERSITAS EDUCATION, LLC,

                                 Petitioner.

                        -against-                                         CASE NO: 11 CV 01590-LTS-HBP

      NOVA GROUP, INC., AS TRUSTEE, NAMED                                 AFFIDAVIT OF
      FIDUCIARY, PLAN SPONSOR AND                                         SHARON SIEBERT
      ADMINISTRATOR OF THE CHARTER OAK
      TRUST WELFARE BENEFIT PLAN,

                                 Respondent.
      -------------------------- ·------------------------------------X

      STATE OF FLORIDA                     )
                                           )       ss.
      COUNTY OF PALM BEACH)

               I, Sharon Siebert, being duly sworn, state:

               1.       I am a member of Universitas Education, LLC ("Uni versitas"), a limited

      liability company organized to provide research and support for a related non-profit

      charity organization, Destination Universitas Foundation (the ''Foundation"). The

      Foundation is a charitable foundation dedicated to providing a center for the spiritual and

      physical healing of world leaders. I have personal knowledge of all of the following

      facts.


               2.       Universitas is a Delaware limited liability company with its principal place

      of business in New York, NY. Universitas has two members, myself and Donna Vassar,

       and both of us reside and are domiciled in New York, NY.
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 25 of 48
case 1:11-cv-01590-LTS-HBP Document 12 Filed 03/25/11 Page 2 of 4




             3.      Universitas does not maintain any offices in Connecticut, nor does it

      transact any business in Connecticut. In addition, Universitas has no employees in

      Connecticut or elsewhere.


             4.      Universitas does not own nor rent any property in Connecticut, nor does it

      maintain a bank account in Connecticut.


             5.      Universitas derives no revenue from business dealings within Connecticut,

      nor does it advertise in Connecticut.


             6.      In fact, the only contact Universitas has ever had with Connecticut was as

      a direct result of Nova Group, Inc. ,s ("Nova Groupn) wrongful withholding of certain

      trust benefits owed to Universitas as the sole, irrevocable beneficiary of Sash Spencer.


             7.      Mr. Spencer was a long time supporter of the Foundation's work and

      accordingly named Universitas as the sole, irrevocable beneficiary of the Charter Oak

      Trust Welfare Benefit Plan (the "Plan"), so that upon his death, Universitas would

      receive approximately $30 million (the result of two insurance policies on Mr. Spencer•s

      life placed in the Plan)~ less certain expenses to which Mr. Spencer and the Plan

      representatives agreed.


             8.      Mr. Spencer died in June 2008, and in May 2009, the Plan received

      approximately $30 million in life insurance proceeds. However, the Plan failed and

      refused to pay over the monies owed to Universitas as the sole, irrevocable beneficiary,

      Instead, the Plan claimed that it was entitled to keep Universitas' monies for its own

      purposes.
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 26 of 48
Case 1:11-cv-01590-LTS-HBP Document 12 Filed 03/25/11 Page 3 of 4




              9.      When the Plan failed to pay over the Plan benefits to Universitas,

       Universitas necessarily had a representative reach out to the Plan to find out why it was

       not paying over the monies as Mr. Spencer had directed it to do.


               10.    First, this representative was Universitas' New York-based lawyer Ivan

       Schinderman, Esq. Because Mr. Schinderman unfortunately passed away before the

       parties could resolve the dispute and Universitas had not yet obtained new counsel, an

       informal business advisor of Universitas, Alex Sgoutas, met twice in Connecticut during

       the summer of 2009 with Plan representative Donald Trudeau to discuss payment to

       Universitas. Nothing ever came of these settlement meetings, Nova Group and its

       affiliates have still not paid any of the monies to Universitas, despite an arbitration award

       in Universitas' favor.


               11.    Mr. Sgoutas, a personal acquaintance of Universitas member Donna

       Vassar for more than 20 years, made these communications to the Plan as a favor and

       without any payment by Universitas.


               12.     At the Plan's request, in July 2009, I submitted a form for benefits on

       behalf of Universitas to the Plan, which the Plan stated I mustdo or Universitas would

       forfeit the entire $30 million.


               13.     Universitas received notice on January 25, 2011 from the American

       Arbitration Association that it had won an arbitration award against Nova Group in the

      amount of $26,525,535.98. On February 8, 2011, Universitas first learned that Nova

       Group had filed an action in Connecticut Superior Court to vacate the arbitration award.
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 27 of 48
 Case 1:11-cv-01590-LTS-HBP                 Document 12 Filed 03/25/11 Page 4 of 4




          14.    Connecticut is not a convenient forum for Uni versitas, owing in part to

  Nova Group's refusal for almost two (2) years to pay the required death benefits to

  Universitas. At the arbitration's outset, Universita1, applied for and received from the

  American Arbitration Association (AAA) a deferral of its share of the arbitration fees. In

  order to obtain this deferral, Universitas needed to document and establish its limited

  financial means to the AAA, which it did.


          15.    Universitas is not in a financial position to pay for a protracted legal battle

  in Connecticut (which requires the additional costs of local counsel), especially while

  continuing to incur legal fees in the ongoing Phase
                                                    & 3 n £_ __


                                                             SHARONSIEBERT

   Sworn to before me this
;J..1th day of March, 201




 t'i~878.1
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 28 of 48




                 EXHIBIT
                  NINE
          Sharon Siebert September 6, 2019Affidavit
         Mentioning the Amendment to Section 6.01 in
            the Charter Oak Trust, and also that
              Universitas was not a real Charity
  Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 29 of 48
     Case 1: 15-cv-11848-DPW Document 174 Filed 09/06/19 Page 1 of 4




                             UNITED ST ATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSSETIS


UNIVERSITAS EDUCATION, LLC

         Plaintiff,                                                 Civil Action No.
                                                                 1:15-CV-11848 (DPW)
                 'V.

JACK E. ROBINSON, III a/kla JACK E.
ROBINSON,

         Defendant.


                             AFFIDAVIT OF SHARON E. SIEBERT

SHARON E. SIEBERT, under penalty of perjury, declares and says as follows:

         1.      My name is Sharon E. Siebert, and I am a founder and member of Universitas

Education, LLC ("Universitas"). I have personal knowledge of the facts set forth herein.

         2.      Universitas is a Delaware limited liability company, with its headquarters at 404

East 55 th Str~ Apartment 1.3A, New York, New York 10022.

         3.      Universitas was previously the research and development ann of the now-defunct

Destination Foundation Universitas ("Destina.tion lJniversitas").

         4.      Destination Universitas was a charitable foundation based in New York.

Destination Universitas had its charitable designation adm.i.u.istratively revoked because

Universitas was unable to continue to fund it. Universit.as's hardships were a direct result of the

costly litigation efforts to enforce Universitas' judgment against the Charter Oak Trust and Nova

Group.

         5.       Universitas aims to develop and provide programs for leaders and educators around

the world to support global philanthropic and humanitarian efforts.
  Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 30 of 48
      Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 2 of 4




       6.      Universitas is operated by myself and my colleague, Donna Vassar.

       7.      Ms. Vassar and I are Universitas' only members.

       8.      In 2007, Universi~ had negotiated for, and had prepared a letter of intent for the

purchase of land for the development of a sanctuaxy on 69.59 acres in Lake Las Vega·s, Nevada,

for global leaders to gather and recharge during multi-day retreats.

       9.      Universi1as had discussed the purchase of the Lake Las Vegas property, solicited

and selected a design proposal, completed a strategic development plan, and was in the process of

finalizing proposals.

       10.     One contributor to the project was Mr. Sash.Spencer. Mr. Spencer chaired a private

investment firm and was a financial partner to Universitas and Destination Universitas. :Mr.

Spen:eer died unexpectedly in June 2008. Prior to his death, he named Universitas the sole

irrevocable beneficiary of two life insurance policies worth $30,000,000-

        11.    Universitas has still not obtained the life insurance proceeds that Mr. Spencer

endowed it.

        12.    I received and reviewed the correspondence from Jack E. Robinson, Wayne Bursey)

and others sent on behalf of the Charter Oak Trust ("COT't) and its affiliates. I discussed these

commilllications with Universitas' various representatives, including its attorney when

appropriate.

        13.    I initially believed that COT' s accurately conveyed the provisions of the COT

Declaration .of Trust and would abide by the provisions thereof. I believed that the COT

Declaration of Trust as amended in January 2007 included a provision within Section 6.01 that

allowed COT to retain twenty percent of the death benefits of a participant who dies wbile

participating in COT. However, I di~ not believe 1hat the provision applied to Universitas)




                                                  2
    Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 31 of 48
      Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 3 of 4




circumstances because Mr. Spencer enrolled in COT prior to this alleged amendment, and COT

never notified myself or anybody else about this alleged change in tbe Trust document

        14.     Unh,ersitas also undertook the arbitration against COT and its affiliates in good

faith. Universitas relied upon Zvfr, Bursey' s affidavit and Mr. Robinson s de~laration asserting that
                                                                              1




COT had the assets to satisfy a judgement agamst it. Had I known that the proceeds from :Mr.

Spencer's life' insurance proceeds had already been disbursed and spent o.n things such .as a

vacation home for Daniel Carpenter, Universitas would have altered its litigation strategy and

would likely have sought civil remedies against Carpenter and his affiliates sooner. Universitas

likewise would have adopted a much different litigation strategy had I known that the money in

dispute had been improperly conveyed and used for criminal purposes. Instead, the

misrepresentations and continuing bad faith by Robinson (before his death.), Carpenter, and the

rest of their affiliates have forced us to engage in protracted litigation that eventually contributed

to the dissolution of Destination Universitas,

        l S.    The arbitration awarded Universitas a judgment against COT and its trustee, Nova

Group, Inc. for $26 525,535.98.1 Universitasi received this award on January 24, 2011, and the
                      1




award remains largely unsatisfied.

        16.     Universitas' effort to enforce its judgement has caused Universitas to become

involved in numerous cases across the country. Attached as Exhibit A is a list of cases wherein

Universitas has made filings concerning its award.

        17.     The cost of this litigation has been high. To date~ Universitas been billed for legal

fees in excess of $10,000,000.


1
 This awam was broadened during the subsequent litigation to confirm and enforce the award. The court provided
Universitas witb a money judgment on August 7, 2014. The money judgment is fox- $30t181,880.30, to account fot
interest on 1he unpaid judgment The judgment is also enforceable against Daniel Carpenter and some of his
companies! maddition to the original judgment debtors_


                                                      3
  Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 32 of 48
     Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 4 of 4




       18.        The judgment debtors and theit affiliates ha'Ve been recalcitrant and obstructive. To

date, Universitas has recovered only $4,703,621.64 of its $30,181,880.30 judgment.

       19.        The judgment debtors' refusal to satisfy Universitas' judgment has caused

Universitas hardship. Universitas has had difficulty paying the excessive legal fees accrued in

trying to recover the p.x-oceeds from the Spencer policies, and this has led to disputes with former

counsel regarding fees.



Dated:Ne~Ne~k / , ( ) ~                        ~
             e,
September 2019




                                                     4
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 33 of 48




                 EXHIBIT
                   TEN
                  Cherneski Jencks Statement
                       of April 20, 2010
    Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 34 of 48




                                     DEPARTMENT OF THE TREASURY
                                           Internal Revenue Service
                                             Criminal Investigation

                                        Memorandum of Interview

Investigation #:                1000230004                        Location:      NOVNBenistar
Investigation Name:             Guy Neumann                                      100 Grist Mill Road
Date:                           April 20, 2010                                   Simsbury, CT 06070
Time:                           ~9:05 - 11 :10 am
Participant(s ):                Stephen Cherneski, Witness
                                Jeffrey A Henckel Special Agent
                                Crystal Brinson, Special Agent



      On the above date and approximate time. Special Agent Crystal Brinson and I met
      with Stephen Cherneski at the above stated location. We identified ourselves to
      Cherneski and I explained to him that we were assisting the United States Attorney's
      Office located in the Eastern District of Wisconsin with a Grand Jury investigation and
      wanted to ask him some questions. Cherneski agreed to answer our questions,
      however, at one point during the interview Cherneski asked if he was required to
      answer the questions. I explained to Cherneski that he was not required to answer the
      questions and could choose not to answer some questions or stop the Interview at any
      point. In response to our questions, Cherneski provided the following information.


          1. Cherneski currently resides at 6-C Talcott Forrest Road, Farmington 1 CT. His
             cell phone number i s - . Cherneski received a bachelor's degree
             in economics with a ~ f r o m Central Connecticut State. Cherneski
             was previously a professional hockey player.

          2. Chemeski described his role for NOVA Benefit Plans/Benistar as providing
             technical and educational support for employers and advisors. Cherneski
             currently receives his paycheck from Benistar Admin Services and has been
             working for Benistar Admin Services since F'ebruary, 2005. Cherneski believes
             that all employees located at 100 Grist Mill Road, Simsbury, CT receive their
             paycheck from Benistar Admin Services even though there are various
             businesses being operated out of the building. Cherneski is paid $60,000 per
             year plus bonuses. Cherneski became employed by Benistar Admin Services
             because of his friendship with Guy Neumann.

          3. Cherneski had no prior knowledge or experience with 419 welfare benefit plans
             prior to his employment for Benistar Admin Services and his work for
             NOVA/Ben is tar. Cherneski learned about 419 welfare benefit plans through on
             the job training and read various books and tax law to educate himself to do his

       Memorandum Page 1 of 6                                                 U.S. Treasury Criminal Investigation



                                                                                          IRS00221
 Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 35 of 48




           job. Cherneski reports to Guy Neumann and Wayne Bursey. No person
           reports to Cherneski.

       4. US Benefits Group is a business that provides information on various employee
          plans to a network of brokers. US Benefits Group does not administer welfare
          benefit plans. Cherneski stated that US Benefits Group is run by a collection of
          people and no one person. Cherneski stated that many individuals work for
          various companies operating out of the building at 100 Grist Mill Road}
          Simsbury, CT. Cherneski believes that US Benefits Group was started prior to
          his employment.

       5. Benistar is a 3rd party administer of various retirement plans. Benistar was
                                     1
           started prior to Cherneski s employment. Molly Carpenter is the chair person of
           Benistar. Cherneski stated that he does not deal with Benistar plans and is not
                            1
           familiar with its plans.

       6. Benefit Plan Advisors previously administered 419(e) welfare benefit plans,
          including the Grist Mill Trust. Cherneski stated that as of January 11 2010, all
          419 plans are administered by NOVA Benefit Plans. (NOVA)

       7. NOVA currently administers all 419 welfare benefit plans. Prior to 1/1/20101
          NOVA only administered NOVA 419A(f){6) plans. NOVA was started prior to
          Cherneskrs employment. NOVA is operated through a board containing
          Cherneski, Guy Neumann 1 Wayne Bursey, Dan Carpenter, Molly Carpenter,
          and Kathy Kehoe, NOVA administers its 419A(f)(6) plans through four (4)
          trusts. These trusts are SADI, LTC, Life 1, and Life 5.

       8. A 419A(f)(6) welfare benefit plan is a plan containing 10 or more employers. In
          a 419A(f)(6) plan I the employer can deduct the amount of the contribution as a
          business expense, with no limitation.

       9. In a NOVA 419A(f)(6) welfare benefit plan 1 a company/employer contributes
          money for the benefit of one or more employees (covered employee) of that
          company. In the plan 1 a trust (i.e. SADI) is the owner and beneficiary of the
          policy. The covered employee than designates a beneficiary for the plan. The
          trust then purchases an annuity or life insurance policy with the proceeds
          contributed to the trust by the employer. The trust does keep 5% of the amount
          contributed and the employer is required to pay an additional $1,500 enrollment
          fee to NOVA. The initial contribution by the company/employer is given to the
          trust (i.e. SADI). The trust would then deposit the check and write a separate
          check to the appropriate insurance company in which the trust has purchased
          the annuity and life insurance from.

       1 O. Beneficiaries in 419A(f) (6) plans administered by NOVA received benefits from
            the plan through either a qualifying event or death. The death benefit for the
            419A(f)(6) plans is discussed in the plan documents, but is usually the value of
            the annuity or life insurance. A qualifying event is a permanent disability or
            disfigurement to the covered employee. An employer can also terminate the


Memorandum Page 2 of6                                                  U.S. Treasury Criminal Investigation


                                                                                        IRS00222
 Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 36 of 48




            plan. If the employer terminates the plan, the policy becomes an asset of the
            trust and the employer never receives any contributed money back. The
            covered employee can continue in the plan by purchasing the plan from the
            trust for the fair market value (FMV) of the annuity or life insurance policy
            purchased with the amount originally contributed by the employer. Revenue
            Procedure 2002-25 defines how the FMV of a life insurance policy is valued.
            The trust wHI also make a loan arrangement with the covered employee to
            assist the covered employee in purchasing the plan. In this loan arrangement,
            the covered employee is required to pay three years of interest up front. If
            NOVA loans money for the covered employee to purchase the plan, NOVA puts
            a collateral assignment on the policy. Collateral assignments are placeg on
            both annuities and life insurance policies. Cherneski stated that he does not
            know much about the loan documents.

        11. If the employer terminates the plan and the covered employee does not choose
            to continue in the plan 1 the money contributed by the employer is forfeited.
            Cherneski believes that money has been forfeited in the past but can not cite
            specific examples.

        12. If an annuity is purchased with the employer contribution and there is a
            qualifying event, the covered employee receives money based upon a created
            formula. This money is paid out over 60 months after a one year waiting period.
            The formula fs based upon the amount of the contribution and the amount of
            time in the plan. Cherneski stated that the covered employee can receive more
            money than what was initially contributed. Cherneski stated that the list of what
            qualifies as a disability of disfigurement is written in the plan documents, but
            does not know what the plans rely on for their definition of disability or
            disfigurement.

        13. If a covered employee wishes to make a disability or disfigurement claim 1 the
            covered employee submits a claim form along with documents from the
            employer and a doctor. Wayne Bursey. the trustee, makes the decision to
            either accept or not accept the claim. Cherneski does not know if there have
            been any claims denied.

       14. Cherneski stated the money contributed by employers into NOVA plans are
           comingled into trust accounts. (i.e. SAD!) Cherneski stated that he does not
           deal with the accounting side of the client funds.   ·

       15. Cherneski is not familiar with the covered employee being able to pay 10% of
           the FMV of an annuity policy and obtain the proceeds of the annuity. (10% buy-
           out) Cherneski believes that 10% buyouts were allowed in prior to his
           employment 1 but a 100% buy-out has been required since Cherneski began his
           employment. Cherneski stated when he talks to clients, he advises them to
           never buy-out of the plans, however the plan documents do state the covered
           employee can pay 100% of the FMV to purchase the plan. Cherneski does not
           know of any employee of NOVA/Benistar that is allowing a 10% buy-out.



Memorandum Page 3 of 6                                                 U.S. Treasury Criminal lnvesligation



                                                                                         IRS00223
 Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 37 of 48




        16.1 explained to Cherneski that I believed that 10% buy-outs were still happening
           in the last few years. Cherneski stated that he is close to 100% sure that there
           are no 10% buy-outs. Cherneski again stated that he did not promote 10% buy-
           outs and has not heard of 10% buy-outs in the last 3 or 4 years. Cherneski
           stated that clients may ask about a 10% buy-out, however Cherneski would tell
           the client that there is only 100% buy-outs.

        17.1 explained to Cherneski that lying to a federal agent is a crime. Cherneski
            stated that he understood.

        18. Cherneski stated that he does not believe that the NOVA 419 plans can be
            abused because the covered employee is required to pay 100% of the fair
            market value of the policy. Cherneski stated that he does not know of any way
            plans can be used as abusive tax shelters.

        19. l showed Cherneski a document titled, "Sickness Accident Disability Indemnity
                         11
            Plan & Trust. (Attachments 1 -24) Cherneski stated that the document
            describes the SADI plan, however the document shown to him is an old version.
           The new version would show a revision date on the-cover page.

        20.1 showed Cherneski a copy of a letter dated April 18 1 2005 to NOVA Benefit
            Plans 1 LLC from John Reid of Edwards & Angell LLP. (Attachments 25 - 38)
            Cherneski stated he is familiar with the letterl but does not give the letter to
            clients unless the client requests it. Cherneski has never met John Reid.

        21. Cherneski is not aware of the insurance companies from whom they purchase
            annuities or life insurance contract having had concerns with the collateral
            assignments and any Forms 1099 to be issued by them.

        22. Cherneski is aware that Benistar 419 Plan and Trust is in a dispute with the I RS
            and the dispute is being resolved through the courts. The Benistar 419 Plan &
            Trust is a pre-2003 plan.

       23. Cherneski stated that the SAD! plan is not a listed transaction. Chemeski
           stated there is a document that explains why NOVA plans are not listed
           transactions. J then showed Cherneski a document title "NOVA Benefit Plans
                                                 11
           LLC and Why we not a Tax Shelter ... (Attachments 39 - 55) Cherneski
                     11



           stated this document explains why NOVA plans are not listed transactions.
           Cherneski does not know who prepared the document, however the document I
           showed to him is an old version. The new document does not contain the
           statement in the third paragraph about being audited if one files a Form 8886.

       24. The difference between Grist Mill trust and the NOVA plans is in the timing of
           the deduction. In the Grist Mill Trust, the employer is able to only deduct
         · qualifying costs. Also, ln the Grist Mill Trust, the trust files Forms 8886 for
           clients even though "it may not be required. The Forms 8886 are filed as a
           precaution.



Memorandum Page 4 of 6                                                   U.S. Treasury Criminal lnvesllgation



                                                                                          IRS00224
 Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 38 of 48




       25. Other individuals that do the same type of work as Cherneski, include Guy
           Neumann, Rich Belding and Ron Lanza.

       26. Neumann and Belding provide technical and education support for employers
           and advisors. Neumann also runs a life insurance business call Rex Insurance.
           Cherneski is not involved in Rex Insurance

       27. Wayne Bursey is the trustee for all of the 419 plans. Bursey works full time at
           the offices locate at 100 Grist Mill Road, Simsbury, CT.

       28. Kevin Slattery does not know much about 419 plans. Slattery handles much of
           the administrative stuff involving benefits.

       29. Dan Carpenter is a consultant and outside counsele# for all of the businesses.
           Carpenter also operates a business named ARIA.

       30. Molly Carpenter is the Chairman of Benistar Adm in Services, Inc. (BASI) Molly
           runs the day to day operations of the various businesses.

       31. Cherneski stated that some of its clients are or have been audited by the IRS.
           Attorney Ira Stechel is representing Benistar Plan clients with the IRS.

       32. STEP plans are older plans and are not currently sold.

       33. Physical files for the clients are kept on site. Kathy Kehoe handles th§.at
           administrative side of the business. Cherneski is no!w aware of files being
           stored off-site. Cherneski stated that a lot of the plan and client information is
           stored on the computers.


       At approximately 11 :1 Oam, Supervisory Special Agent Kathy Enstrom entered the
       room and stated that an attorney outside of the building wished to speak with
       Cherneski. The interview was then concluded.



   I prepared this memorandum on April 23, 20101 after refreshing my memory from
   notes made during and immediately after the interview with Stephen Cherneski.




                               Memorandum Author        ~a:/u-j
                                                        Jeffrey A. Hencke
                                                        Special Agent


Memorandum Page 5 of6                                                    U.S. Treasury Crlminal lnvestlgation


                                                                                          IRSO0225
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 39 of 48




                                      c~a~~,
                                      Crystal Brinson
                                      Special Agent




Memorandum P{lge 6 of 6                                 U.S. Treasury Criminal Investigation



                                                                         IRS00226
Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 40 of 48




                 EXHIBIT
                 ELEVEN
             Judge Vanessa Bryant March 3, 2017
                  Denial of Reconsideration
Wilmington Savings Case  3:13-cr-00226-RNC
                   Fund Society, FSB v. Universitas Document     528-3
                                                    Education, LLC et al   Filed 01/04/21 Page 41 of 48            Doc. 118




                                          UNITED STATES DISTRICT COURT
                                            DISTRICT OF CONNECTICUT


             WILMINGTON SAVINGS FUND SOCIETY,
             FSB, as successor-in-interest to
             Christiana Bank & Trust Company,

                       Plaintiff,                                                 CIVIL CASE NUMBER:

                               V.                                                 3:15-cv-911 (VLB)

             UNIVERSITAS EDUCATION, LLC, and                                       March 3, 2017
             RIDGEWOOD FINANCE II, LLC, as
             successor-in-interest to Ridgewood
             Finance, Inc.

                       Defendants.


                                              MEMORANDUM OF DECISION

                       The Court granted Universitas Education, LLC's ("Universitas") Motion to

             Compel Arbitration between Universitas and Wilmington in a Memorandum of

              Decision dated February 17, 2016. [Dkt. No. 105.] Wilmington Savings Fund

             Society ("Wilmington") timely moved for reconsideration. [Dkt. No. 107; Local R.

              Civ. P. 7(c).] For the reasons set forth below, the Motion for Reconsideration is

              DENIED.

                  I.   Facts

                       The Court assumes the parties are familiar with the facts underlying this

              case. For the purpose of this Decision, the Court briefly states the facts relevant

              to the disputed arbitration agreement. Universitas' arbitration demand asserts

              that Holding Capital Group, Inc., a participating employer in a Multiple Employer

              Welfare Arrangement ("MEWA") named Charter Oak Trust ("COT"), purchased



              1



                                                                                                          Dockets.Justia. com
    Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 42 of 48




two life insurance policies totaling $30 million for its chief executive officer, Sash

A. Spencer. [Dkt. No. 1-1 at ,r 48.] Universitas also asserts Spencer selected

Universitas, the research and development arm of a charitable foundation, as his

insurance beneficiary. Id. at ,r,r 9, 48. Spencer died in 2008, and the insurance

company tendered his death benefits to COT in 2009. Id. at ,r 50. Universitas's

demand for those benefits was unsuccessful. Id. at ,r 51.

      Wilmington agreed to serve as insurance trustee for what Wilmington

refers to as the Grist Mill COT. 1 [Dkt. No. 31-5 (Appointment Agreement).] By the

terms of the Appointment Agreement, Wilmington agreed to arbitrate any and all

disputes relating to its performance of its duties as trustee of the purported Grist

Mill COT. [Dkt. No. 31-5 (Grist Mill COT).] As insurance trustee for the purported

Grist Mill COT, Wilmington opened a corporate trust account with the

identification number CH125161-0. [Dkt. Nos. 31-8 (Letter); 31-9 (New Account

Form).] One of the Spencer policies was placed in the trust account numbered

CH125161-0, opened by Wilmington incident to its appointment as insurance

trustee. [Dkt. Nos. 31-11 (Trust Vault Receipt); 31-12 (Account Statement).] Both

policies were monitored by Wilmington. Id.

       In its Memorandum of Decision, the Court concluded from the

aforementioned evidence that Wilmington acted as insurance trustee for the

Spencer policies. [Dkt. No. 107-1 at 30-32.] The Court also concluded Wilmington



       1Wilmington asserts two separate trusts existed - the "Grist Mill COT" and
the "Nova COT" - and that Nova COT held the Spencer policies. The Court did not
determine in its Memorandum of Decision whether one or two trusts existed, nor
does it do so now, because there is no evidence demonstrating that a trust named
COT and sponsored by Nova held the Spencer policies.
2
          Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 43 of 48




agreed to arbitrate any and all disputes relating to its performance of its duties as

insurance trustee, as evidenced by the Appointment Agreement. Id. Wilmington

disputes this finding in its Motion for Reconsideration.

    II.    Statement of Law

           In the Second Circuit, the standard for granting a motion for

reconsideration "is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked

- matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court." Shrader v. CSX Transp., Inc., 70 F.3d 255,257

(2d Cir. 1995). There are three grounds for granting a motion for reconsideration:

intervening change in controlling law, the availability of newly discovered

evidence or a need to correct a clear error or avoid manifest injustice. Virgin At/.

Airways Ltd. v. National Mediation Board, 956 F2d. 1245, 1255 (2d Cit. 1992).

Evidence is "newly discovered" for the purpose of a motion for reconsideration if

the movant "could not have discovered the new evidence earlier had he exercised

due diligence." Patterson v. Bannish, 3:10-cv-1481, 2011 WL 2518749, at *1 (D.

Conn. June 23, 2011); Robinson v. Holland, 3:02-cv-1943, 2008 WL 1924971, at *1

(D. Conn. Apr. 30, 2008) (same). If the Court "overlooked controlling decisions or

factual matters that were put before it on the underlying motion," reconsideration

is appropriate. Wiseman v. Greene, 204 F3d 393,395 (2d Cir. 2000) (per curium).

 Ill.       Analysis

            Wilmington raises three arguments for reconsideration. Each fails to meet

any of the three grounds for granting a motion for reconsideration.



3
    Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 44 of 48




      First, Wilmington disingenuously asserts the Court "ignore[d]" evidence

that Universitas admitted in a 2010 arbitration that Universitas has no arbitration

agreement with Grist Mill Capital. [Dkt. No. 107-1 at 8.] Wilmington supports this

argument with a letter from Universitas to an arbitrator in the matter Universitas

Education, LLC v. Nova Group, Inc., Wayne Bursey, Benistar Admin. Services,

Inc., Donald Trudeau, Grist Mill Capital, LLC and Daniel E. Carpenter, dated

August 19, 2010. [Dkt. No. 107-2.] In the letter, Universitas states "no arbitration

agreement exists between Universitas and Grist Mill Capital." Id. The letter was

publicly filed on November 20, 2013 in a case pending in the Southern District of

New York. Id. However, Wilmington asserts it did not discover the letter until

January 2016. [0kt. No. 107-1 at 4.] The letter was not filed with the Court in this

case and thus the Court could not have "ignore[d]" evidence that Universitas

admitted in the 2013.

       The letter Wilmington offers to assert Universitas has no arbitration

agreement with Grist Mill is not "newly discovered" evidence for the purpose of a

motion for reconsideration, as Wilmington has not established why it "could not

have discovered the new evidence earlier had he exercised due diligence."

Patterson, 2011 WL 2518749 at *1. Wilmington discovered the letter in 2016 on a

public docket, where it had been available since November 2013. Wilmington

does not indicate why it could not have discovered the letter sooner with due

diligence. Wilmington also asserts no intervening change in law or controlling

legal decisions which made the letter relevant after the Court rendered its

decision. Wilmington's first argument for reconsideration fails.



4
    Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 45 of 48




      Wilmington next argues the Court failed to resolve material factual disputes

in its Decision, including whether Wilmington agreed to act as insurance trustee

for the owner of the Spencer policies and whether any such agreement includes a

binding arbitration clause. [Dkt. No. 107-1 at 11.] In its Order compelling

arbitration, the Court addressed both of these issues.

      First, the Court found that Wilmington "agreed to serve as insurance

trustee for the purported Grist Mill COT" based on (1) Wilmington's Appointment

Agreement, (2) a New Account Form indicating Wilmington opened a corporate

trust account as "Grist Mill's" trustee, and (3) trust vault receipts and account

statements showing Wilmington monitored the Spencer policies placed in that

trust account. [Dkt. No. 105 at 31 (citing Dkt. Nos. 31-5 (Appointment Agreement),

31-9 (New Account Form), 31-11 (Trust Vault Receipt, 31-12 (Account

Statement)).] The Court also found Wilmington "agreed to arbitrate any and all

disputes relating to the purported Grist Mill COT by virtue of its appointment as

insurance trustee," as evidenced by the Appointment Agreement. [Dkt. No. 105 at

31 (citing Dkt. No. 31-5).] Based on those findings, the Court concluded that

"Wilmington acted as insurance trustee for the Spencer policies pursuant to the

appointment agreement in which it admittedly agreed to arbitrate any and all

disputes relating to its performance of its insurance trustee duties." [Dkt. Nos.

105 at 32; 107-1 at 12.]

      Wilmington raises no newly discovered evidence or overlooked evidence

presented in the initial briefing which would require the Court to reconsider its

findings. Wilmington asserts "the Grist Mill COT limited [Wilmington's] authority



5
    Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 46 of 48




as the Insurance Trustee to only those policies that were controlled by Grist Mill

Capital." [Dkt. No. 107-1 at 12.] However, Wilmington offers no evidence - new or

overlooked - establishing the Spencer policy placed in the Grist Mill COT was not

"controlled by" Grist Mill, rendering Wilmington its trustee.

      Rather, Wilmington raises a new legal argument that its possession of the

Spencer policies constituted a "constructive bailment ... since [the Spencer]

policies were not owned by the Grist Mill COT and such possession was by

mistake or accident." [Dkt. No. 107-1 at 13.] Wilmington cites one Connecticut

Superior Court case from 2008 for the premise that "constructive bailment arises

when possession of personal property passes from one person to another by

mistake or accident," but offers no intervening change in controlling law

necessitating reconsideration of the Court's Order. Id. (citing H.J. Kelly &

Assocs. v. Meriden, No. CV030285781, 2008 WL 496688, at *7 (Conn. Super. Ct.

Jan. 17, 2008). To the extent that Wilmington obtained the Spencer Policies

accidently, it dealt with the policies under the mistaken understanding that it had

authority to do so incident to the Appointment Agreement, thus making its

conduct subject to arbitration under the Appointment Agreement.

      Wilmington's constructive bailment is not a proper argument to raise in a

motion for reconsideration. Wilmington did not raise a constructive bailment

argument at all in its initial briefing, the ruling on which it now seek

reconsideration. Wilmington raises no "intervening change in controlling law" or

"controlling decisions ... hat were put before [the Court] on the underlying

motion." Virgin At/. Airways Ltd., 956 F2d. at 1255; Patterson, 2011 WL 2518749



6
    Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 47 of 48




at *1. Nor does Wilmington argue that some intervening law of bailment, not

relevant at the time its original motion, has emerged to warrant consideration of

this omitted theory on a motion for reconsideration. As a motion for

reconsideration is "not a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a

'second bite at the apple,"' Wilmington's second argument for reconsideration

fails. Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012). To rule otherwise is inconsistent with the principles of fairness, finality,

and judicial efficiency. Were this not the law, every loosing party could scour

every obscure legal source to scrounge for arcane theories indefinitely and file

motions for reconsideration in perpetuity in hopes of either finding a winning

argument or either exhausting or bankrupting its opponent into capitulation.

      Finally, Wilmington asserts "the best evidence as to which Charter Oak

declaration of trust (if any) owned the Spencer policies are the Spencer policies

themselves and their respective applications for insurance. [Dkt. No. 107-1 at 13.]

Wilmington asserts the policies state the owner of the policies was "Wayne

Bursey, Trustee of the Charter Oak Trust." Id. at 14. From this evidence,

Wilmington concludes neither Grist Mill nor Nova owned the Spencer policies,

but rather a third, distinct trust called Charter Oak Trust owned the policies. Id.

Wilmington asserts it did not consent to act as trustee for the "Charter Oak

Trust." Id. at 14-15. Wilmington asserts "there is no evidence before the Court as

to the identity of the owner of the S pe nee r po Iicies." [D kt. No. 107 -1 at 13.] These

Arguments are not only improper to raise on a motion for reconsideration, they



7
      Case 3:13-cr-00226-RNC Document 528-3 Filed 01/04/21 Page 48 of 48




ignore the uncontested facts which the Court does know. They ignore the fact

that Wilmington acted as though it was the trustee of the trust which was entitled

to the Spencer Policies. They also ignore the fact that Wilmington failed in its

original briefing to identify any capacity, other than as trustee of the Grist Mill

COT, under which Wilmington would have acted in respect to the Spencer

Policies. While this Court will be the first to say the underlying facts are murky,

that in and of itself does not entitle Wilmington a second bite the apple it has

already devoured. Further, for the reason stated above, any attempt would be

unavailing.

       Wilmington tacitly admits that it is attempting to re-litigate the matter by

admitting "none of the[] documents" on which Wilmington bases this argument

were presented to the Court with the Motion to Compel Arbitration. Id. at 13. This

is patently impermissible.

IV.     Conclusion

        For the foregoing reasons, the Court DENIES Wilmington's motion for

reconsideration of the Court's Order Compelling Arbitration.

IT IS SO ORDERED.

                                             /s/
                                        Vanessa L. Bryant
                                        United States District Judge


Dated at Hartford, Connecticut, March 9, 2017.




8
